EXHIBIT 10.11

AMENDMENT TO REAL ESTATE PURCHASE CONTRACT

THIS AMENDMENT TO REAL ESTATE PURCHASE CONTRACT (the “Amendment”) is attached to
and made a part of that certain Real Estate Purchase Contract effectively dated
February 9, 2006, by and between CNLR DC ACQUISITIONS I, LLC, a Delaware limited
liability company (hereinafter referred to as “Seller”), and BROOKFIELD
FINANCIAL PROPERTIES, L.P., a Delaware limited partnership (hereinafter referred
to as “Purchaser”) (the “Agreement”).

WITNESSETH:

WHEREAS, Seller and Purchaser have heretofore entered into the Agreement,
whereby Purchaser agreed to purchase that certain real and personal property
located at 601 and 701 South 12th Street, Arlington, Virginia as more
particularly described therein (collectively referred to herein as the
“Property”), and Seller agreed to sell the Property to Purchaser on the terms
and conditions set forth therein; and

WHEREAS, Seller and Purchaser desire to modify certain terms of the Agreement
for their mutual benefit as set forth below.

NOW, THEREFORE, for and in consideration of the premises, the payment of Ten and
no/100 ($10.00) Dollars in hand paid by Purchaser to Seller, the mutual
covenants and agreements herein set forth, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
expressly acknowledged by the parties thereto, the parties hereto do hereby
covenant and agree as follows:

1. Recitals. The foregoing recitals are true and correct and are incorporated
herein by this reference.

2. Due Diligence Review Period. The Due Diligence Review Period is hereby
extended until February 15, 2006 at 12:00 p.m., EST, at which time it shall
expire.

3. Counterparts. This Amendment may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party, which may be by facsimile.

4. Capitalized terms. Capitalized terms used in this Amendment shall, unless
otherwise defined, have the meaning ascribed to them in the Agreement.

5. No Other Amendment. Except as herein amended, the terms and conditions of the
Agreement remain in full force and effect. In the event of a conflict between
the terms and conditions of this Amendment and the terms and conditions of the
Agreement, the terms and conditions contained in this Amendment shall control.

[SIGNATURES BEGIN ON THE NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have caused this Amendment to be
executed and effective as of February 14, 2006.

 

“SELLER” CNLR DC ACQUISITIONS I, LLC, a Delaware limited liability company By:  

/s/ Julian E. Whitehurst

Name:   Julian E. Whitehurst Its:   Manager Date:   February 14, 2006
“PURCHASER” BROOKFIELD FINANCIAL PROPERTIES, L.P., a Delaware limited
partnership By:   Brookfield Financial Properties, Inc., a Delaware corporation,
its managing general partner   By:  

/s/ Kathleen Kane

  Name:   Kathleen Kane   Its:   SVP and General Counsel   Date:   February 14,
2006